IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RUBEN SERRANO,                            : No. 596 MAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
JOSEPH H. DUPONT, ERIC TICE, S.           :
ELLENBERGER, C. WAKEFIELD AND             :
CAPTAIN FEAGLEY,                          :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of March, 2019, the Petition for Allowance of Appeal is

DENIED.